DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed 07/05/2021 has been disapproved because:
The TD filed has boxes 1 and 2 selected. ONLY one box can be selected for processing. TD must be resubmitted; no fee is required. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,416,725 in view of Du et al. (US PGPub 2016/0139433). 

1.    A wearable device, wherein the wearable device comprises:
10,416,725 discloses at claim 1. A wearable device, wherein the wearable device comprises: 
a display configured to present images;
a display configured to present images; 
a lens configured to provide a view of the display to an eye of a user;
a lens configured to provide a view of the display to an eye of a user; 
an illuminator configured to illuminate the eye;
an illuminator configured to illuminate the eye; 
an image sensor configured to detect illumination reflected by the eye; and
an image sensor configured to detect illumination reflected by the eye; and 
at least one processor configured to:
at least one processor configured to: 
cause the display to present at least one image;
cause the display to present an image; 
receive data from the image sensor; and
receive data from the image sensor; 
determine a focal range of the user by:

causing at least one of the display or lens to be moved whilst monitoring a gaze direction of the eye based at least in part on the data from the image sensor, the gaze direction being indicative of a focus of the eye on the image.
determine a gaze direction of the eye based at least in part on the data from the image sensor, the gaze direction indicative of the eye not focused on the image; and cause at least one of the display or the lens to be moved until the gaze direction indicates the eye is focused on the image.


10,416,725 does not disclose determine a focal range of the user. 
In a similar field of endeavor of imaging apparatus, Du discloses determine a focal position of the user ([0036], an imaging receiver has a limited adjustment range of an imaging parameter such as a focal length). 
Since Du discloses that the human eye has a range of focusing positions at which the user’s eye could focus the image, and the system/method of Du automatically detects “a focus position”, it would have been obvious to one of ordinary skill in the art that a range of focus positions would have met the criteria for the detector of such “focus position” by the system/method in Du, and thereby to select from such range of determined focus positions at which the user’s eye could focus the received image as the “automatically detected focus position” in Du which would meet the objective of finding a focal position in which allows a user to see clearly with less eye strain. 
	Therefore it would have been obvious to one of ordinary skill in the art to modify the system of 10,416,725 by specifically providing determining focal range of the user as taught by Du, for the purpose of providing automation to the user to improve the function of adjustment.  

	Claim 6 is a method claim drawn to the device of claim 1 and is therefore interpreted and rejected based on similar reasoning. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hillis et al. (US PGPub 2006/0119794) in view of Du (US PGPub 2016/0139433).  

Regarding claim 1, Hillis discloses a wearable device ([0039] and Fig. 2; mounting 30, which in this embodiment is an eyeglass frame), wherein the wearable device comprises: 
an element configured to present images (Figs 2 and 3; visual target 40);
a lens (Fig. 2, adjustable lens system 26) configured to provide a view of the display to an eye of a user ([0039], adjustable lens system 26 to provide an enhanced visual input to subject 28); 
an illuminator (Fig. 2, light source 33) configured to illuminate the eye ([0039] and Fig. 2; a light source 33 may be mounted in mounting 30 and used to provide supplemental illumination to the eye during image detection);
an image sensor (Fig. 2, output image detector 32) configured to detect illumination reflected by the eye ([0039] and Fig. 2; output image detector 32, here mounted on mounting 30, detects an image reflected from eye 10 of subject 28); and 
at least one processor ([0039] and Fig. 2, processor 34 processes the detected image signal to generate a control signal that drives adjustable lens system 26 to provide an enhanced visual input to subject 28) configured to:
cause the element to present at least one image (Fig. 3, visual target 40 and retinal image 46); 
receive data from the image sensor (Fig. 4, step 82, a reflected image is detected from the eye at step 82); and
determine information of the user ([0042] and Fig. 4, the quality of the detected image is determined at step 84) by; 
causing at least one of the display or lens to be moved ([0042] and Fig. 4, steps 86 and 88, the adjustable lens system is adjusted in response to the determined quality of the image at step 86. In order to provide on-going adaptive vision modification, after step 86, at branch point 88, control returns to step 82 and steps 82 through 86 are repeated for as long as adaptive vision modification is desired; [0054], an adjustable lens system may be made up of multiple lenses or other optical elements. Lens system adjustment may include moving one optical element with respect to another or with respect to the subject) whilst monitoring a gaze direction of the eye based at least in part on the data from the image sensor ([0039], FIG. 2 illustrates the basic components of an exemplary embodiment. Adjustable lens system 26 is positioned with respect to eye 10 of subject 28 through the use of mounting 30, which in this embodiment is an eyeglass frame; Examiner notes: the subject 28 looking through the adjustable lens system 20 is the gaze direction).
	Hillis does not specifically disclose a display configured to present images. Hillis teaches eyeglass-type devices which present a visual target 40 to the user. Hillis further teaches additional embodiments which would include a display ([0015], Aside from eyeglass--type devices, other systems which present modified visual inputs to the eye include "Virtual Reality" systems, and "heads up displays". Examiner notes a heads up display would include a display for presenting images). 
	Hillis does not disclose the information is a focal range of the user by: causing at least one of the display or lens to be moved whilst monitoring a gaze direction of the eye based at least in part on the data from the image sensor, the gaze direction being indicative of a focus of the eye on the image. 
	In a similar field of endeavor of imaging apparatus, Du discloses the information is a focal position of the user  ([0036], an imaging receiver has a limited adjustment range of an imaging parameter such as a focal length) by: causing at least one of the display or lens to be moved whilst monitoring a gaze direction of the eye based at least in part on the data from the image sensor, the gaze direction being indicative of a focus of the eye on the image ([0016], a focus position of an imaging receiver is automatically detected and an imaging parameter of an imaging lens module located between the imaging receiver and an object is automatically adjusted according to the focus  position, thereby enabling an imaging receiver (for example, a user's eyes) to  conveniently obtain clear imaging of objects at different distances). 
Since Du discloses that the human eye has a range of focusing positions at which the user’s eye could focus the image, and the system/method of Du automatically detects “a focus position” at which the user’s eye could focus the image without specifying which specific focusing position out of the range of possible focusing positions for the user’ eye, it would have been obvious to one of ordinary skill in the art that a corresponding range of possible focus positions would have met the criteria for the detector of such “focus position” for use by the system/method in Du, and thereby to select from such range of determined focus positions at which the user’s eye could focus the received image as the “automatically detected focus position” in Du, which would meet the objective in Du of finding a focal position in which allows a user to see clearly with less eye strain. 
	Therefore it would have been obvious to one of ordinary skill in the art to modify the system of Hillis by specifically providing determining focal range of the user as taught and suggested by Du, for the purpose of providing automation to the user to improve the convenience of adjustment.  

Claim 6 is a method claim drawn to the device of claim 1 and is therefore interpreted and rejected based on similar reasoning. 

Claims 2, 3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hillis and Du further in view of Osterhout et al. (US PGPub 2012/0194551). 

Regarding claim 2, the combination of Hillis and Du does not disclose wherein the determination of the focal range of the user is repeated using different images.
	In a similar field of endeavor of wearable devices, Osterhout discloses wherein the determination of the focal range of the user is repeated using different images ([0755], a still further embodiment of the browser application may provide for automatic refreshes at a selectable rate to repeatedly grab preview images). 
	Therefore it would have been obvious to one of ordinary skill in the art to modify the system of Hillis and Du by specifically providing the different images, as taught by Osterhout, for the purpose of improving user experience while using the wearable device. 

Regarding claim 3, the combination of Hillis and Du does not disclose wherein the different images comprise gratings of different resolutions.
	Osterhout further discloses wherein the different images comprise gratings of different resolutions ([0235], The grating of the planar illumination facility 8408 produces uniform illumination for the reflective display. In embodiments, the grating elements may use a very fine pitch (e.g. interferometric) to produce the illumination to the reflective display, which is reflected back with very low scatter off the grating as the light passes through the planar illumination facility to the transfer optics. That is, light comes out aligned such that the grating is nearly fully transparent). 
	Therefore it would have been obvious to one of ordinary skill in the art to modify the system of Hillis and Du by specifically providing the different images, as taught by Osterhout, for the purpose of improving user experience while using the wearable device. 

Claims 7 and 8 are method claims drawn to the device of claims 2 and 3 respectively and are therefore interpreted and rejected based on similar reasoning. 

Claims 4, 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hillis and Du further in view of Tate et al. (US PGPub 2015/0185503). 

Regarding claim 4, the combination of Hillis and Du does not disclose wherein the determination of the focal range comprises determining a longest effective focal distance and/or a shortest effective focal distance of the user.
In a similar field of endeavor of wearable devices, Tate discloses wherein the determination of the focal range comprises determining a longest effective focal distance and/or a shortest effective focal distance of the user ([0019], "Focus distance" means a distance at which the eyes of a user of eyeglasses are focused. Focus distance may also be referred to as a gaze distance. A focus distance may be a particular distance measurement or may be a relative distance, such as near distance, middle distance, and far distance). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the system of Hillis and Du by specifically providing the focal distance of Tate, for the purpose of providing automatic focus prescription lens eyeglasses (also referred to as autofocus eyeglasses) provide automatic near to far prescription corrective eyeglasses as taught at [0021] of Tate.  

Regarding claim 5, the combination of Hillis and Du does not disclose wherein, once the focal range of the user has been determined, the processor is further configured to cause the at least one of the display or lens to be moved to a midpoint effective focal distance of the focal range.
In a similar field of endeavor of wearable devices, Tate discloses wherein, once the focal range of the user has been determined, the processor is further configured to cause the at least one of the display or lens to be moved to a midpoint effective focal distance of the focal range ([0019], "Focus distance" means a distance at which the eyes of a user of eyeglasses are focused. Focus distance may also be referred to as a gaze distance. A focus distance may be a particular distance measurement or may be a relative distance, such as near distance, middle distance, and far distance). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the system of Hillis and Du by specifically providing the focal distance of Tate, for the purpose of providing automatic focus prescription lens eyeglasses (also referred to as autofocus eyeglasses) provide automatic near to far prescription corrective eyeglasses as taught at [0021] of Tate.  

Claims 9 and 10 are method claims drawn to the device of claims 4 and 5 respectively and are therefore interpreted and rejected based on similar reasoning. 

Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive.
Regarding claims 1 and 6, Applicants’ argue “it is apparent that there is no incentive, teaching or suggestion in the prior art that would lead the skilled person to determining more than one focus position” (page 5, paragraph 3), however Examiner respectfully disagrees. Examiner maintains that claim 1 recites “determine a focal range of the user by: causing at least one of the display or lens to be moved whilst monitoring a gaze direction of the eye based at least in part on the data from the image sensor, the gaze direction being indicative of a focus of the eye on the image”. Claim 1 recites the specific function performed in order to determine a focal range, which is moving the display or the lens. Du recites the human eye has a range of focusing positions at which the user’s eye could focus an image and discloses automatically detecting a focus position, it would have been obvious to one of ordinary skill in the art that a corresponding range of possible focus positions would have met the criteria for the detector of such focus position for use by the system. Du performs the function of causing the lens to be moved whilst monitoring a gaze direction at [0016]. Du performs the function which results in the determination of focal range and therefore the function resulting in Du selecting the ideal position would provide in the same information relating to focal range. 
Further, regarding claims 1 and 6, Applicants’ argue “The determination of a focal range requires that a skilled person specifically seek out the maximum and minimum focal distance” (page 6, paragraph 2), however Examiner respectfully disagrees. Claim 1 recites determine a focal range of the user, however it is not required that this focal range include the maximum and minimum, as is further required by claim 4. By definition a range is multiple points, however it is not required by claim 1 to determine the complete or entire focal range for the user. If the range defined in claim 1 includes the maximum and minimum then claim 4 would not be further limiting. Since Du discloses the human eye has a range of focusing positions at which the user’s eye could focus an image and discloses automatically detecting a focus position, it would have been obvious to one of ordinary skill in the art that a corresponding range of possible focus positions would have met the criteria for the detector of such focus position for use by the system and therefore Du reads on the range of as claimed in claim 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693